DETAILED ACTION
Reasons for Allowance
Claims 1-3, 5, 11-15, 17, 19-20, 22, 25 and 27-28 are allowed.
Claims 4, 6-10, 16, 18, 21, 23-24 and 26 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “the at least one buffer structure comprises _a plurality of buffer structures located in the gap between the holding structure and the temporary substrate and directly contacting the temporary substrate and the holding structure, and the at least one micro light-emitting device, the buffer structures, and the temporary substrate define an air gap.” in combination with the other elements of the claim.  
Regarding independent claim 25: the prior art didn’t suggest or teach the claimed invention with “the holding structure extends toward the temporary substrate, is disposed on and directly contacts the temporary substrate.” in combination with the other elements of the claim.  
Dependent claims 2-3, 5, 11-15, 17, 19-20, 22 and 27-28 are allowed by virtue of their dependency. 
The closest prior art Craig (US 2005/0000634 A1; hereinafter ‘Craig’), NAMIKI (US 2015/0353781 A1; hereinafter ‘Namiki’), and CHANG (US 2016/0144608 A1; hereinafter ‘Chang’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/LONG H LE/
Examiner, Art Unit 2815